Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 4, 7, 8, 11, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0359427) in view of 3GPP TSG RAN WG1 Meeting #95 (R1-1812480).
For claim 1, Oh teaches: A method of receiving a synchronization signal/physical broadcast channel (SS/PBCH) block by a user equipment (UE) (see at least 0044, fig. 10-11, terminal comprising process/memory may receive SS/PBCH), the method comprising:
receiving the SS/PBCH block including a synchronization signal (SS) and a physical broadcast channel (PBCH) (see at least 0044, 0124-0125, terminal may receive/decode SS/PBCH);
detecting an index of a demodulation reference signal (DMRS) sequence for the PBCH (see at least 0124-0125, terminal may determine DMRS sequence index used for decoding PBCH); and
obtaining information related to...an index of the SS/PBCH block, based on the index of the DMRS sequence (see at least 0125, terminal may determine index of the SS block via the DMRS sequence index),
wherein a number of indices of the SS/PBCH block is less than or equal to a number of indices of the DMRS sequence (see at least 0125, number of SS block indexes may be mapped to an equal number of DMRS indexes e.g. 8 SS blocks),
wherein the indices of the SS/PBCH block are mapped to the indices of the DMRS sequence (see at least 0125, SS block indexes may be mapped 1:1 to DMRS indexes).
Oh does not explicitly teach: in an unlicensed band, or: obtaining information related to a timing in which the SS/PBCH block is received.  R1-1812480 from an analogous art teaches (see at least section 1, 3, SS/PBCH may be received in unlicensed spectrum; section 3.2, SSB slot/frame timing information may be discovered from SSB index).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate R1-1812480 to the system of Oh, so SS/PBCH is received in unlicensed band, and the SSB index (determined using DMRS index) is used to determine timing information for the SS/PBCH block, as suggested by R1-1812480.  The motivation would have been to enhance communication by adapting SS/PBCH signaling to NR unlicensed systems, and allow the terminal to discover appropriate location of SSB through SSB index (R1-1812480 section 3).
Oh does not explicitly teach: wherein mapping of the indices of the SS/PBCH block to the indices of the DMRS sequence is cyclically configured based on the number of the indices of the SS/PBCH block.  R1-1812480 teaches (see at least section 3.2, designated slot/frame timing of each SSB may correspond to SSB index.  Section 3.2, fig. 2, SSBs may be cyclically wrapped in a periodicity within 5ms transmission window, thus SSB and SSB indexes may repeat; cycle may be based on number of SS/PBCH indexes e.g. indexes 0-3 comprises a cycle of 4 as shown).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate R1-1812480 to the system of Oh, so SSB blocks each corresponding to an SSB index are cyclically repeated within a window period according to number of SSBs e.g. 4 SS blocks, thus SSB indexes being repeatedly/cyclically mapped to DMRS indexes, as suggested by R1-1812480.  The motivation would have been to enhance downlink transmission by repeating the number of SSBs across all available slots of the 5ms window (R1-1812480 section 3.2).
For claim 4, Oh, R1-1812480 teach claim 1, Oh further teaches: wherein a number of candidate positions in which transmission of the SS/PBCH block is allowed within a half frame is based on a subcarrier spacing (see at least 0093-0095 and fig. 4, number of SS/PBCH blocks may be based on subcarrier spacing; 30KHz spacing allows more blocks to be transmitted than 15KHz).
For claim 7, Oh, R1-1812480 teach claim 1, Oh further teaches: wherein the UE is configured to communicate with at least one of a UE other than the UE, a network, a base station, or an autonomous driving vehicle (see at least 0141, terminal may communicate with network base station).
Claim 8 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 11 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.

Claim 2, 9 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0359427) in view of 3GPP TSG RAN WG1 Meeting #95 (R1-1812480) in view of 3GPP TSG RAN WG1 Meeting #95 (R1-1812561).
For claim 2, Oh, R1-1812480 teach claim 1, but not explicitly: wherein the number of the indices of the SS/PBCH block is equal to an interval between SS/PBCH blocks for which a quasi co-location (QCL) assumption is allowed.  R1-1812561 from an analogous art teaches (see at least section 2.3 and fig. 3-4, “…PBCH DM-RS in SSB occasions assigned with the same index are QCL-ed, e.g., PBCH DM-RS in 1st, 5th, 9th SSB occasions are QCLed”, thus an interval between QCLed SSB blocks (4 occasions) is equal to the number of indexes (4 SSB indexes)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate R1-1812561 to the system of claim 1, so SSBs are QCLed according to the number of indexes e.g. every 4 occasions for 4 indexes, as suggested by R1-1812561.  The motivation would have been to enhance downlink transmission by implementing QCL assumption for any SSBs with same index (R1-1812561 section 2.3).
Claim 9 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 3, 10 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0359427) in view of 3GPP TSG RAN WG1 Meeting #95 (R1-1812480) in view of Koskela et al. (US 2019/0349885).
For claim 3, Oh, R1-1812480 teach claim 1, R1-1812480 further teaches: wherein after the indices of the SS/PBCH block and the indices of the DMRS sequence are cyclically mapped integer times to candidate positions in which transmission of the SS/PBCH block is allowed within a half frame (R1-1812480 section 3.2 and fig. 2, SSBs may be repeatedly transmitted in a 5ms (half frame) window), but not explicitly: the indices of the SS/PBCH block and the indices of the DMRS sequence are cyclically mapped to remaining candidate positions by a number of the remaining candidate positions.  Koskela from an analogous art teaches (see at least 0063, SSBs sent in a half-frame pattern may be repeated with a certain period e.g. 5, 10, 20ms, thus may continue in remaining positions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate R1-1812480, Koskela to the system of claim 1, so SS/PBCH blocks are sent in a half-frame window and continue to be mapped/repeated in remaining positions e.g. next half-frame/5ms, as suggested by R1-1812480, Koskela.  The motivation would have been to enhance downlink transmission by repeating SSBs across the frame according to an appropriate periodicity (Koskela 0063).
Claim 10 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.

Claim 5, 12 rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2020/0359427) in view of 3GPP TSG RAN WG1 Meeting #95 (R1-1812480) in view of Nam et al. (US 2019/0013917).
For claim 5, Oh, R1-1812480 teach claim 1, but not explicitly: wherein information related to positions of DMRS sequence groups in which DMRS sequences mapped to candidate positions for transmission for the SS/PBCH block within a half frame are grouped by the number of the DMRS sequences is included in a payload of the PBCH.  Nam from an analogous art teaches (see at least 0107, DMRS sequence group indexes may be identified in PBCH payload).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nam to the system of claim 1, so group information of the DMRS sequences is carried in PBCH payload, as suggested by Nam.  The motivation would have been to enhance DMRS configuration by conveying sequence group information according to DMRS-SSB mapping (Nam 0107).
Claim 12 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 6, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 6 the prior art fails to teach/suggest: wherein a number of the bits for the information related to the positions of the DMRS sequence groups is determined based on a subcarrier spacing.  The closest prior art Nam et al. (US 2019/0013917) discloses DMRS group information (0107) but not wherein a number of the bits for the information related to the positions of the DMRS sequence groups is determined based on a subcarrier spacing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ly et al. (US 2019/0081827) discloses PBCH scrambling design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467